Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 05/23/2022 are acknowledged. Amended Claims 1, 3-4 and 10 are acknowledged by the examiner. Claim 2 is canceled and newly added Claim 21. Accordingly, claims 1 and 3-21 are remain pending and have been examined.

Response to Arguments
Applicant’s arguments filed on 05/23/2022 have been considered but are moot in view of the new ground(s) of rejection.

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Application No. 16883685, Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of application no. 15/495506 (US10667105 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitation of Claims 1-21 of 16883685 application is anticipated by the claims 1-15 of application no. 15/495506 (US10667105 B2). Claims 1-21 of 16883685 are therefore not patentably distinct from the patented applications 15/495506 (US10667105 B2), and unpatentable for obvious-type double patenting.

Instant Application No.16883685
Patent NO. US10667105B2 (15/495506)
1. A snake cam comprising: 

a camera; comprising one or more servos operably connected to the camera;

a housing comprising:
 
a processor; a wireless transceiver; at least one user interface element; and a memory storing instructions for execution by the processor that, when executed, cause the processor to control a least one of a zoom or a focus of the camera; and control the one or more servos to remotely move the camera; and

a flexible shaft connecting the camera to the housing, the flexible shaft comprising a plurality of pieces hingedly connected to one another,
at least one light emitting diode; and a light sensor configured to automatically control the at least one light.
1. A snake cam system comprising: 
a mobile device comprising a first processor, a first memory, and a display screen; and a snake cam comprising, 
a housing comprising: 

a second processor, a wireless transceiver, at least one user interface element; and a second memory; 

a flexible shaft having a first end connected to the housing and a second end opposite the first end; a camera secured to the second end of the flexible shaft; and a microphone secured to the second end of the flexible shaft, the microphone configured to record sound when the camera records video wherein the snake cam is in wireless communication with the mobile device via the wireless transceiver, and wherein the first memory stores instructions for execution by the first processor that, when executed by the first processor, cause the first processor to transmit a control signal to the second processor via the wireless transceiver.

3. The snake cam of claim 2, wherein an at least one light emitting diode provides a flash for the camera.


3. The snake cam of claim 1, wherein the at least one light emitting diode provides a flash for the camera.
3. The snake cam of claim 2, wherein an at least one light emitting diode provides a flash for the camera.
4. The snake cam of claim 2, wherein the at least one light emitting diode can be turned on and off by a user of the snake cam.
  4. The snake cam of claim 2, wherein an at least one light emitting diode can be turned on and off by a user of the snake cam.
5. The snake cam of claim 1, wherein the camera is configured to take pictures and record video.
5. The snake cam of claim 1, wherein the camera is configured to take pictures and record video
6. The snake cam of claim 1, wherein the at least one user interface element includes a display screen.
  6. The snake cam of claim 1, wherein the at least one user interface element includes a display screen.
7. The snake cam of claim 6, wherein the display screen is configured as a viewfinder for the camera.
7. The snake cam of claim 6, wherein the display screen is configured as a viewfinder for the camera.
8. The snake cam of claim 6, wherein the display screen is a touchscreen, and further wherein the display screen can be used to adjust at least one feature or setting of the camera.
8. The snake cam of claim 6, wherein the display screen is a touchscreen, and further wherein the display screen can be used to adjust at least one feature or setting of the camera.
9. The snake cam of claim 1, wherein the wireless transceiver is configured to utilize a Bluetooth protocol.
9. The snake cam of claim 1, wherein the wireless transceiver is configured to utilize a Bluetooth protocol.
Claims 10, 16 and 21.
Claims 1.
Claims 11-15 and 17-20 are depended on rejected base claims.






Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0334694 A1) hereinafter Liu and Stoudt (US 9179051 B1) hereinafter Stoudt and Anderson (US 9813610 B2) and Jacobsen et al. (US 2015/0335227 A1) hereinafter Jacobsen in view of Karpen et al. (US 8514278 B2) hereinafter Karpen.
Regarding Claim 1, Liu teaches a snake cam comprising (fig.1): a camera (fig.1; camera 7); a housing comprising (fig.1; controller controlling the image display and camera 7): a processor (fig.1; controller controlling the image display and camera 7); a wireless transceiver (Para.0023; wireless signal transmitting); at least one user interface element (Para.0023; multi-screen displays); and a memory (Para.0023; image display screen 1 receiving images); a camera external to the housing; and a flexible shaft connecting the camera to the housing (fig.1; first end connected to the main housing and second end is the end of the snake; (fig.1; camera 7 is secured to end of the snake) at least one light emitting diode; 
 	Liu does not teach a camera comprising one or more servos operably connected to the camera; storing instructions for execution by the processor that, when executed, cause the processor to control at least one of a zoom or a focus of the camera; and control the one or more servos to remotely move the camera and a light sensor configured to automatically control the at least one light; 

	Stoudt teaches storing instructions for execution by the processor that (fig.1; col.6; lines 29-63; processor 114 and camera 135; voice activation processor execute the instruction), when executed, cause the processor to control at least one of a zoom or a focus of the camera (fig.1-3; col.6; lines 29-63; processor 114 and camera 135; processor controlling the camera for purpose of zooming; col.2; lines 9-19; focusing);

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to include storing instructions for execution by the processor, when executed, cause the processor to control at least one of a zoom or a focus of the camera as taught by Stoudt to improve image capturing (see background).

Anderson teaches a camera comprising one or more servos operably connected to the camera (fig.2; col.12; lines 34-58; servo assisted camera 44 or 24b and 12b); and control the one or more servos to remotely move the camera (fig.2; col.12; lines 34-58; servo assisted camera 44 or 24b and 12b can be control wirelessly or wire connected); 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu and Stoudt to include a camera comprising one or more servos operably connected to the camera; and control the one or more servos to remotely move the camera as taught by Anderson to improve image capturing (see background).

Liu, Stoudt and Anderson do not teach the flexible shaft comprising a plurality of pieces hingedly connected to one another and a light sensor configured to automatically control the at least one light.
.
 
 	Jacobsen teaches the flexible shaft comprising a plurality of pieces hingedly connected to one another (fig.3-7; Para.0028; pieces hingedly flexible shaft are connected to one another).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu and Stoudt to include the flexible shaft comprising a plurality of pieces hingedly connected to one another as taught by Jacobsen to improve image capturing (see background).

Liu, Stoudt, Anderson and Jacobsen do not teach a light sensor configured to automatically control the at least one light.

Karpen teaches a light sensor configured to automatically control the at least one light (fig.1; col.6; lines 1-48; regulator controls the LED lights).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu, Stoudt, Andrson and Jacobsen to include a light sensor configured to automatically control the at least one light as taught by Karpen to improve image capturing (see background).

Regarding Claim 3, Liu, Stoudt, Anderson and Jacobsen in view of Karpen teach the snake cam of claim 2, wherein the at least one light emitting diode provides a flash for the camera (Liu: fig.4; Para.0024; LED lamp 18 for brightness for camera).  

Regarding Claim 4, Liu, Stoudt, Anderson and Jacobsen in view of Karpen teach the snake cam of claim 2, wherein the at least one light emitting diode can be turned on and off by a user of the snake cam (Liu: fig.4; Para.0024; LED lamp 18 with operating handle 2 is provided with control button 14).  

Regarding Claim 5, Liu, Stoudt, Anderson and Jacobsen in view of Karpen teach the snake cam of claim 1, wherein the camera is configured to take pictures and record video (Liu: Para.0023; sending or receiving videos).  

Regarding Claim 6, Liu, Stoudt, Anderson and Jacobsen in view of Karpen teach the snake cam of claim 1, wherein the at least one user interface element includes a display screen (Liu: Para.0023; image display screen 1).  

Regarding Claim 7, Liu, Stoudt, Anderson and Jacobsen in view of Karpen teach the snake cam of claim 6, wherein the display screen is configured as a viewfinder for the camera (Liu: Para.0023; image display screen 1 for monitoring the camera view).  

Regarding Claim 8, Liu, Stoudt, Anderson and Jacobsen in view of Karpen teach the snake cam of claim 6, wherein the display screen is a touchscreen, and further wherein the display screen can be used to adjust at least one feature or setting of the camera (Liu: fig.1; display 1 with functions button 16).

Regarding Claim 9, Liu, Stoudt, Anderson and Jacobsen in view of Karpen teach the snake cam of claim 1, wherein the wireless transceiver is configured to utilize a Bluetooth protocol (Liu: Para.0022; 2.4 G wireless signal transceiver).  

Regarding Claim 10, Liu teaches same reason as claim 1.

Regarding Claims 11-15, Liu, Stoudt, Anderson and Jacobsen in view of Karpen teach same reason as claims 2-9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698